 


109 HR 3735 IH: Emergency Medicaid Relief Act of 2005
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3735 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Davis of Alabama introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prevent a reduction in the Medicaid Federal medical assistance percentage (FMAP) determined for a State for fiscal year 2006. 
 
 
1.Short titleThis Act may be cited as the Emergency Medicaid Relief Act of 2005.  
2.Limitation on reduction in the medicaid FMAP for fiscal year 2006 
(a)In generalIn no case shall the FMAP for a State for fiscal year 2006 be less than the greater of the following: 
(1)Fiscal year 2005 FMAPThe FMAP determined for the State for fiscal year 2005. 
(2)Computation without retroactive application of rebenchmarked per capita incomeThe FMAP that would have been determined for the State for fiscal year 2006 if the per capita incomes for 2001 and 2002 that were used to determine the FMAP for the State for fiscal year 2005 were used. 
(b)Scope of applicationThe FMAP applicable to a State for fiscal year 2006 after the application of subsection (a) shall apply only for purposes of titles XIX and XXI of the Social Security Act (including for purposes of making disproportionate share hospital payments described in section 1923 of such Act (42 U.S.C. 1396r–4) and payments under such titles that are based on the enhanced FMAP described in section 2105(b) of such Act (42 U.S.C. 1397ee(b))) and shall not apply with respect to payments under title IV of such Act (42 U.S.C. 601 et seq.). 
(c)DefinitionsIn this section: 
(1)FMAPThe term FMAP means the Federal medical assistance percentage, as defined in section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)). 
(2)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 
3.RepealEffective as of October 1, 2006, section 2 is repealed and shall not apply to any fiscal year after fiscal year 2006. 
 
